El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Juan Rodríguez González fue convicto en virtud de una denuncia imputándole el delito de adulteración de leche des-*936tinada para el consumo humano. En la fecha del juicio tenía 54 años de edad y jamás se le había acusado anterior-mente de delito alguno. Por un período de doce años le había entregado leche al mismo vendedor al por menor y jamás se había comprobado que la misma fuera inferior al grado de pureza prescrito por la ley. TJnos pocos días antes de tomarse las muestras cuyo análisis dió origen a la presentación de la denuncia, el apelante había sido lesionado por un automóvil y estaba imposibilitado de hacer las en-tregas personalmente. La persona utilizada para este fin se declaró culpable de la transportación de leche adulterada, pero negó ser personalmente responsable de la adulteración. Los envases en que se llevaba la leche no estaban sellados. El hecho de que la leche estuviera diluida y de la negativa del conductor de que él la hubiera diluido, a duras penas puede estimarse como suficiente para establecer la culpabi-lidad del acusado más allá de una duda razonable, si ese hecho se toma en cuenta en conexión con los antecedentes del apelante y el delito específico que se le ha imputado.
Los casos de El Pueblo v. Gautier, 20 D.P.R. 328 y El Pueblo v. Ojeda, 26 D.P.R. 437, en que se basa el fiscal de esta corte, no son aplicables.

Debe revocarse la sentencia recurrida.

El Juez Asociado Sr. Wolf firmó: “conforme con la sentencia por entender que no hay prueba de que el acu-sado adulteró la leche.”